     Case 1:20-cv-00159-AWI-BAM Document 18 Filed 05/18/20 Page 1 of 1

 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   ARLENE GONZALES,                                 Case No. 1:20-cv-00159-AWI-BAM
 8                      Plaintiff,                    ORDER CONTINUING INITIAL
                                                      SCHEDULING CONFERENCE
 9          v.
10   SPECIALIZED LOAN SERVICING,
     LLC, et al.,
11
                        Defendants.
12

13

14

15          Due to the current status of the case and in light of the motion to dismiss filed by
16   Defendant Specialized Loan Servicing, LLC (Doc. No. 11) currently pending before District
17   Judge Anthony W. Ishii, the Initial Scheduling Conference is HEREBY CONTINUED from
18   5/20/2020 to June 30, 2020 at 9:30 AM in Courtroom 8 (BAM) before the undersigned. The
19   parties SHALL file a JOINT Scheduling Report one week prior to the conference. The parties are

20   encouraged to appear at the conference by telephone with each party using the following dial-in

21   number and access code: dial-in number 1-877-411-9748; access code 3219139. The Clerk of

22   Court is further directed to serve a copy of this order on Plaintiff Arlene Gonzales at her address

23   of record.

24   IT IS SO ORDERED.

25      Dated:     May 15, 2020                               /s/ Barbara    A. McAuliffe            _
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
